FIFTH AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
PENSION PLAN

         WHEREAS, pursuant to Section 18 of the Curtiss-Wright
Electro-Mechanical Division Pension Plan (“the Plan”), the Administrative
Committee (the “Committee”) may amend the Plan; and

         WHEREAS, the Committee desires to amend the Plan to lower the mandatory
cash-out threshold from $5,000 to $1,000 for benefits payable to surviving
spouses of members who die prior to reaching their normal retirement date but
solely with respect to distributions otherwise due on or after March 28, 2005
and prior to January 1, 2006, and to provide a voluntary lump sum option for
those surviving spouses if the value of the lump sum exceeds $1,000 but does not
exceed $5,000.

         NOW, THEREFORE, IT IS RESOLVED that the Pension Plan is amended in the
following respect, effective as of March 28, 2005:

 

 

1.

Subsection 9.E is amended by adding the following paragraph at the end thereof:

 

 

 

“Notwithstanding the foregoing, in the event a Surviving Spouse is due a lump
sum payment under this Subsection 9.E on or after March 28, 2005 and prior to
January 1, 2006, if the value of the lump sum payment exceeds $1,000 and the
Employee’s death occurs prior to his Normal Retirement Date, such lump sum
payment shall not be made unless the Surviving Spouse consents to the
distribution in writing. Such consent shall be furnished on such form and in
accordance with such administrative rules as shall be prescribed by the
Administrator. In the event a Surviving Spouse who is eligible to make an
election under this paragraph fails to do so prior to the Participant’s Normal
Retirement Date, payment shall automatically be made to the Surviving Spouse in
one lump sum upon the Participant’s Normal Retirement Date.”

         IN WITNESS WHEREOF, this amendment has been executed on this 15th day
of August, 2005.

Administrative Committee

--------------------------------------------------------------------------------




FOURTH AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
PENSION PLAN

         WHEREAS, pursuant to Section 18 of the Curtiss-Wright
Electro-Mechanical Division Pension Plan (“the Plan”), the Administrative
Committee (the “Committee”) may amend the Plan; and

         WHEREAS, the Committee desires to amend the Plan to lower the mandatory
cash-out threshold from $5,000 to $1,000 for benefits payable to members prior
to their normal retirement date and to provide a voluntary lump sum option for
members who elect payment prior to their normal retirement date if the value of
the lump sum exceeds $1,000 but does not exceed $5,000.

         NOW, THEREFORE, IT IS RESOLVED that the Pension Plan is amended in the
following respects, effective as of March 28, 2005:

 

 

 

 

1.      Section 6.E is amended by deleting the reference to “$5,000” and
inserting in its place “$1,000” and by adding the following sentence at the end
thereof:

 

 

“In the event either the lump sum value of an Employee’s entire Vested Pension
from the Plan calculated in accordance with Subsection 10.1 and 10.J or the
Employee’s contributions, With Interest are in excess of $1,000 but neither
amount is in excess of $5,000, the provisions of Subsection 10.N shall apply.”

 

 

2.      Section 7.A is amended by deleting the third sentence thereof and by
replacing it with the following sentences:

 

 

“If the amount payable is in excess of $1,000 but not in excess of $5,000 and
payment is being made prior to the Employee’s Normal Retirement Date, the
Employee must request payment in writing. If the amount payable to an Employee
is in excess of $5,000, the Employee must request payment in writing and must
obtain the written consent of his spouse.”

 

 

3.      Subsection 10.N is amended to read as follows:

 

 

“N.

In any case, a lump sum payment of Actuarial Equivalent value shall be made in
lieu of all benefits in the event:

 

 

 

 

 

(i)

the Employee’s annuity starting date occurs on or after his Normal Retirement
Date and both the present value of his Vested Pension and the Employee’s
contributions, With Interest, determined as of his annuity starting date amount
to $5,000 or less, or

 

 

 

 

 

 

(ii)

the Employee’s annuity starting date occurs prior to his Normal


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Retirement Date and both the present value of his Vested Pension and the
Employee’s contributions, With Interest, determined as of his annuity starting
date amount to $1,000 or less.

 

 

 

 

 

The amount of the lump sum shall be determined in accordance with Subsection
10.J above. The lump sum payment shall be made as soon as practicable following
the determination that the amount qualifies for distribution under this
paragraph. In no event shall a lump sum payment be made following the date
pension payments have commenced as an annuity.

 

 

 

 

 

Notwithstanding the above, an Employee who is entitled to a Vested Pension upon
his termination of employment shall be entitled to elect to receive in one lump
sum of Actuarial Equivalent value his Vested Pension (including any early
retirement supplement) provided by the Plan or, if greater, the Employee’s
contributions With Interest, provided that the lump sum payment exceeds $1,000
but does not exceed $5,000 at the time of payment. The Employee may elect to
receive the lump sum payment as soon as practicable following his termination of
employment or as of the first day of any later month that precedes his Normal
Retirement Date. Such election shall be made in accordance with such
administrative rules as the Administrative Committee shall prescribe. Spousal
consent to the Employee’s election of the lump sum (as described in Subsection
10.A) is not required. An Employee who is entitled to elect a distribution under
this Subsection shall not be entitled to receive payment in any other form of
payment offered under the Plan.”

         IN WITNESS WHEREOF, this amendment has been executed on this 23 day of
June, 2005.

Administrative Committee


2

--------------------------------------------------------------------------------



THIRD AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
PENSION PLAN

          WHEREAS, pursuant to Section 18 of the Curtiss-Wright
Electro-Mechanical Division Pension Plan (“Pension Plan”), the Administrative
Committee (the “Committee”), may amend the Pension Plan; and

          WHEREAS, the Committee desires to amend the Pension Plan to include in
the Plan’s definition of compensation, salary deferrals made by an employee
under the terms of the Curtiss-Wright Executive Deferred Compensation Plan.

          NOW, THEREFORE, IT IS RESOLVED that the Pension Plan is amended in the
following respect, effective as of January 1, 2005:

 

 

1.

Section 1.8 is amended by revising the first paragraph thereof to read as
follows:

 

 

 

“Compensation” means (a) wages within the meaning of section 3401(a) of the Code
and all other payments of compensation to an Employee by the Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Employee a written statement on Form W-2 under sections 6041(d),
6051(a)(3), and 6052 of the Code; (b) amounts contributed by the Employer
pursuant to a salary reduction agreement that are not includible in the gross
income of the Employee under sections 125, 402(e)(3), 402(h) of the Code and,
effective as of January 1, 2001, section 132(f) of the Code; and (c) amounts
that would have been payable to an Employee but for a deferral election made by
the Employee under the terms of the Curtiss-Wright Corporation Executive
Deferred Compensation Plan, which amount shall be deemed to have been paid at
the time at which it would have been paid in the absence of such election,
provided, however, no amount shall be included in an Employee’s Compensation
pursuant to this clause (c) if the inclusion of such amount would cause the Plan
to fail to comply with any nondiscrimination provision of the Code.
Notwithstanding the preceding sentence, the term Compensation shall exclude the
following: reimbursements or other expense allowances; fringe benefits (cash or
noncash); moving expenses; deferred compensation, except for such amounts
specifically included under clause (c) of the preceding sentence; welfare
benefits; amounts paid under a long-term incentive plan; and 50% of any annual
incentive award paid under a management incentive program. Effective as of
January 1, 2001, Compensation shall also exclude any retention bonus, suggestion
award, and other non-performance-related awards or bonuses.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this amendment has been executed on this 23 day of
June, 2005.

Administrative Committee


2


--------------------------------------------------------------------------------



SIXTH AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
PENSION PLAN

         WHEREAS, pursuant to Section 18 of the Curtiss-Wright
Electro-Mechanical Division Pension Plan (“the Plan”), the Administrative
Committee (the “Committee”) may amend the Plan; and

         WHEREAS, the Committee desires to amend the Plan to change the normal
form of benefit for a married employee and the pre-retirement survivor annuity
from a 55% Joint and Survivor Annuity to a 100% Joint and Survivor Annuity and
to conform the Plan to current legal requirements.

         NOW, THEREFORE, IT IS RESOLVED that the Plan is amended in the
following respects, as of the dates set forth below:

 

 

 

 

 

1.

Subsection 8.C is amended, effective as of January 1, 2006, by deleting the
comma after the word “occurred” in first sentence thereof and by deleting the
words “and then multiplied by 55%” from the first sentence thereof.

 

 

 

 

 

2.

Subsection 9.C is amended, effective as of January 1, 2006, by deleting the
semi-colon at the end of clause 2 and by inserting in its place a period and by
deleting the words “and then multiplied by 55%”.

 

 

 

 

 

3.

Subsection 10.A is amended, effective as of January 1, 2006, by replacing the
reference to “55%” in the first sentence thereof to read “100%”.

 

 

 

 

 

4.

Subsection 10.C is amended, effective as of January 1, 2006, by revising Option
2 to read as follows:

 

 

 

 

 

 

2.

55% Spouse Survivor Annuity — A reduced amount payable monthly for his life with
the provision that upon his death, an amount equal to 55% of such reduced amount
shall be paid monthly for the life of his Surviving Spouse.

 

 

 

 

 

5.

Section 10 is amended, effective as of January 1, 2005, by adding a new
Subsection 10.R to read as follows:

 

 

 

 

 

 

R.

Notwithstanding any other provision of the Plan to the contrary, all
distributions from this Plan shall conform to the regulations issued under
Section 401(a)(9) of the Code. Further, such regulations shall override any Plan
provision that is inconsistent with Section 401(a)(9) of the Code.

 

 

 

 

 

With respect to benefits commencing on or after January 1, 2006, the following
rules shall apply:

 

 

 

 

 

1.

Any additional benefits accruing to an Employee in a calendar year after the
first distribution calendar year will be distributed beginning with the first

 

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

 

 

 

 

 

 

2.

If an Employee’s benefit is being distributed in the form of a joint and
survivor annuity for the joint lives of the Employee and non-spouse beneficiary,
annuity payments to be made on or after the Employee’s required beginning date
to the designated beneficiary after the Employee’s death must not at any time
exceed the applicable percentage of the annuity payment for such period that
would have been payable to the Employee using the table set forth in Q&A-2 of
Section 1.401(a)(9)-6 of the U. S. Treasury Department regulations. If the form
of distribution combines a joint and survivor annuity for the joint lives of the
Employee and a non-spouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain. If the
Annuity Starting Date occurs in a calendar year which precedes the calendar year
in which the Employee reaches age 70, in determining the applicable percentage,
the Employee/beneficiary age difference is reduced by the number of years that
the Employee is younger than age 70 on the employee’s birthday in the calendar
year that contains the Annuity Starting Date.

 

 

 

 

 

 

3.

If the Employee’s benefit is being distributed in the form of a period certain
and life annuity option, the period certain may not exceed the applicable
distribution period for the Employee under the Uniform Lifetime Table set forth
in Section 1.401(a)(9)-9 of the U. S. Treasury Department regulations for the
calendar year that contains the Annuity Starting Date. If the Annuity Starting
Date precedes the year in which the Employee reaches age 70, the applicable
distribution period for the Employee is the distribution period for age 70 under
the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the U. S.
Treasury Department regulations plus the excess of 70 over the age of the
Employee as of the Employee’s birthday in the year that contains the Annuity
Starting Date.

 

 

 

 

 

 

4.

For purposes of this Section, the following definitions shall apply:

 

 

 

 

 

 

 

 

(a)

Designated beneficiary. The individual who is designated as the beneficiary
under Section 11 is the designated beneficiary under Section 401(a)(9) of the
Code and Section 1.401(a)(9)-1, Q&A-4, of the U. S. Treasury Department
regulations.

 

 

 

 

 

 

 

 

 

 

(b)

Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Employee’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Employee’s required beginning date.

 

 

 

 

 

 

 

 

 

 

(c)

Life Expectancy. Life expectancy as computed using the Single Life Table in
Section 1.401(a)(9)-9 of the U. S. Treasury Department regulations.

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

(d)

Required beginning date. With respect to an Employee who is a 5-percent owner as
defined in Section 416(i) of the Code, the April 1 of the calendar year
following the calendar year in which the Employee attains age 70 ½ and, with
respect to an Employee who is not a 5-percent owner, the April 1 following the
later of the calendar year in which the Employee attains age 70-½ or the
calendar year in which the Employee retires.

 

 

 

 

 

 

 

 

 

 

(e)

Annuity Starting Date. The date specified in Subsection 10.Q.

 

 

 

 

 

 

6.

Section 17 is amended, effective as of January 1, 2005, by adding a new
Subsection 17.K to read as follows:

 

 

 

K.

Limitation on Benefits in the Event of a Liquidity Shortfall.

 

 

 

 

 

Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Administrative Committee, cease
payment during the period of such liquidity shortfall of (a) any payment in
excess of the monthly amount payable under a single life annuity (plus any
social security supplements described in Section 411(a)(9) of the Code) to any
Employee or beneficiary whose benefit commencement date occurs during such
period, (b) any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits, or (c) any other payment specified in regulations
promulgated under Section 401(a)(32) of the Code.

 

 

 

7.

Appendix B is amended, effective as of January 1, 2004, by adding the following
text at the end of Appendix B.5.

 

 

 

 

 

 

 

“Notwithstanding the foregoing, effective January 1, 2004, actuarial equivalent
value for purposes of determining the adjustment for optional forms of payment
under this subsection shall be determined in accordance with Section 415(b) of
the Code and the regulations or rulings issued thereunder and using the Plan’s
optional form of payment factors, or, if less, using factors calculated from the
IRS Mortality Table, if applicable, and either:

 

 

 

 

 

 

 

(A)

if the benefit is not subject to the provisions of Section 417(e)(3) of the
Code, an interest rate of 5 percent, or

 

 

 

 

 

 

 

(B)

if the benefit is subject to the provisions of Section 417(e)(3) of the Code:

 

 

 

 

 

 

 

 

(1)

an interest rate of 5.5 percent for distributions made in Plan Years beginning
in 2004 and 2005; and

 

 

 

 

 

 

 

 

(2)

the IRS Interest Rate for distributions made in Plan Years beginning in 2006 or
any subsequent Plan Year.

 

 

 

 

 

However, in the case of an Employee or Beneficiary whose benefit commencement
date occurs during calendar year 2004, the amount payable under any form of
payment subject to the provisions of Section 417(e)(3) of the Code and subject
to adjustment under the preceding sentence shall not be less than the amount
that would have been

3

--------------------------------------------------------------------------------




 

 

 

payable had the amount payable been determined using the IRS Interest Rate in
effect on December 31, 2003.

The foregoing amendments shall apply to any Employee former Employee or
beneficiary whose benefit had not commenced as of the effective date of the
applicable amendment.

Administrative Committee

4

--------------------------------------------------------------------------------